MILLEDGE, Associate Justice
(specially concurring).
I think that it should be pointed out that the trial judge directed a verdict for the plaintiff on the. issue of negligence leaving only the question of damages for the jury’s determination. It should also be noted that the doctrine of the Mershon case is being extended to other than a master and servant relationship. The operator of the car and the plaintiff were making a short journey for their mutual benefit.
TERRELL and MATHEWS, JJ., concur.